Citation Nr: 0526095	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and two acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty, as part of the Philippine 
recognized guerrilla service, from July 1945 to February 
1946.  He died in July 1976, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  The 
Board remanded this case back to the RO in April 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran died in July 1976 of septic shock, due to 
bronchopneumonia and peritonitis secondary to a ruptured 
peptic ulcer; during his lifetime, service connection was not 
in effect for any disorders.

3.  The evidence of record does not support an etiological 
relationship between the cause of the veteran's death and 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the appellant and has requested a VA 
medical opinion based on a claims file review.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim in letters issued in June 2001 and 
April 2004.  By these letters, the RO also notified the 
appellant of exactly which portion of that evidence was to be 
provided by her and which portion VA would attempt to obtain 
on her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In these letters, the appellant was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.

Here, the noted June 2001 "duty to assist" letter was 
issued prior to the appealed May 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the appellant of the evidence needed to 
substantiate her claim and assist her in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the appellant will result from an adjudication of her claim 
in this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
certain chronic diseases, including peptic ulcers, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.   Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death.  Rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

In this case, the veteran died in July 1976.  His death 
certificate indicates that the immediate cause of death was 
septic shock, due to bronchopneumonia and peritonitis 
secondary to a ruptured peptic ulcer.  No autopsy was 
performed.

At the time of the veteran's death, service connection was 
not in effect for any disorders.

The veteran's service records show no treatment for any of 
the disabilities listed in his death certificate, or any 
symptoms thereof.  

An August 1996 certificate from the Gov. Teofilo Sison 
Memorial Provincial Hospital in Dagupan City, the Republic of 
the Philippines, indicates that the veteran was treated for a 
bleeding peptic ulcer in July 1976 and died at that facility.  
This was confirmed in an October 2000 statement from the same 
facility (since renamed the Region I Medical Center).  

In a July 2001 statement, Antonio L. Villanueva, M.D., 
confirmed that the veteran was treated from April to December 
of 1974 for pulmonary tuberculosis, severe coughing, 
headaches, cardiac distress, difficulties with breathing, 
chest and back pain, insomnia, a urinary tract infection, 
PTSD, a high fever, avitaminosis, a peptic ulcer, and 
"general debility."  

The appellant submitted a release form in September 2003 
concerning treatment from Dr. Francisco B. Asuncion in 1964 
and 1966.  This form contains a notation of epigastric pain 
since 1942, when the veteran "was still a guerrilla."  
Although this form was not signed by Dr. Asuncion, the RO, in 
its September 2003 Supplemental Statement of the Case, noted 
that the form was, in fact, from Dr. Asuncion.  

Following the Board's April 2004 remand, the RO contacted the 
appellant and requested that she fill out a signed release 
form for additional records from Dr. Asuncion in the same 
month.  However, she did not respond to this request.  In 
this regard, the Board notes that the duty to assist is not a 
one-way street.  If a claimant wishes help in developing a 
claim, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the appellant's failure to respond to the VA's 
efforts to assist her with the factual development of her 
claim, no further effort will be expended to assist her in 
this regard.  

In January 2005, the veteran's claims file was reviewed by a 
VA physician for the purpose of a medical opinion.  This 
doctor noted that, in the absence of any pertinent medical 
records showing treatment for chronic peptic ulcer disease or 
any supporting evidence, such as procedures or diagnostic 
examinations, it would be "purely speculative" to state 
that the veteran "indeed had that condition which could have 
been the cause of his demise."  

The Board has reviewed the September 2003 statement, 
apparently from Dr. Asuncion, indicating that the veteran had 
suffered from epigastric pain since service.  This statement, 
however, does not appear to have been based on a claims file 
review, and it is not clear that Dr. Asuncion meant to opine 
that a peptic ulcer (as opposed to, say, gastroesophageal 
reflux disease or a hiatal hernia) was incurred in service.  
By contrast, the VA examiner who offered the January 2005 
opinion did review the claims file and found no basis, other 
than speculation, for concluding that the veteran had a 
peptic ulcer.  Accordingly, this opinion does not support the 
conclusion that the veteran's peptic ulcer was shown in 
service or within one year thereafter.  Given that this 
opinion was based on a comprehensive review of the veteran's 
medical history, the Board finds it to have greater probative 
value than the opinion of Dr. Asuncion.  See Hayes v. Brown, 
5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence").  

The only other evidence of record supporting this claim is 
lay evidence, as indicated in the March 2003 VA hearing 
testimony of the appellant and two other witnesses.  These 
individuals, however, have not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board is empathetic with the appellant in view of the 
veteran's death, but the Board cannot go beyond VA's 
applicable laws and regulations to render a favorable 
determination.  Rather, as the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, this claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the present claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


